IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00276-CR
 
Ex parte
Oscar Roy Doster
 
 

From the 87th District Court
Freestone County, Texas
Trial Court No. 07-072-CR
 

ORDER





 
            The parties are ordered to submit
additional briefing on the issues discussed by the Court on October 15, 2008 during argument.  Appellant’s supplemental brief is due to be filed with
the Court no later than October 31, 2008.  The State’s supplemental brief is due fourteen days thereafter.
            The Trial Court Clerk is
ordered to file a supplemental clerk's record consisting of all documents filed
in cause number 07-072-CR after August 30, 2007 (the date of the indictment) and before March 31, 2008.
            The parties are reminded that any
additional items to be included in the clerk’s record must be designated for
supplementation in accordance with Rule 34.5(c) of the Texas Rules of Appellate
Procedure.
            Chief Justice Gray would
set aside the submission until the briefing is complete and the proceeding is
ready to be decided.  Further, he would not order the Trial Court Clerk to
supplement the record.  He notes that the supplemental record, as ordered, will
invariably capture a lot of material
that the Court does not need or want; and because it is the advocates for the
parties that are charged with the responsibility of designating those documents
filed with the Clerk necessary to show that the trial court erred, and because
the Rules of Appellate Procedure only give the Court the authority to order the
Clerk to supplement the record if something has been "omitted from"
the record and the Court has been unable to identify anything that has been
omitted from the record previously filed, he would await the time with patience
until the parties have had the opportunity to look at the additional issues they
may decide to brief and see what additional parts of the record they think they
need to designate.
 
 
                                                                        PER
CURIAM
 
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Order
issued and filed October 23, 2008
Do
not publish


an style="font-family: 'CG Times', serif">Before Chief Justice Davis,
          Justice Vance, and
          Justice Gray
Appeal dismissed
Opinion delivered and filed August 23, 2000
Do not publish